Case 1:16-cV-06496-LAK Document 255 Filed 12/20/18 Page 1 of 3

 

 

 

 

 

 

 

§§ Usnc sDNY
UNITED sTATEs DIsTRrCT CoURT § :OCUMENT _
soUrHERN DlsrRicr or NEW Yonl< ' ~LECTRONICA'LLY FI'LED
__________________________________________ X joe #=
RICHARD DENNIS, et ai., f ma FILEI);
namier
-against- . 16-cv-6496 (LAK)

JPMORGAN CHASE & CO., et al.,

Defendants.
__________________________________________ X

MEMORANDUM AND ORDER

LEWIS A. KAPLAN, District Judge.

This purported class action alleged a widespread conspiracy among defendants to
manipulate the Banl< Bill Swap Reference Rate (“BBSW”), a rate set at the relevant times in
Australia but allegedly used Widely elsewhere in the world as a benchmark for the pricing of various
financial derivatives.

'i`his Court filed an opinion on Novemher 26, 2018 resolving defendants’ motions to
dismiss the action for lack of subject-matter jurisdiction, failure to state a claim upon which relief
could be granted, lack of personal jurisdiction, and improper venue (the “Opinion”).‘ The matter
now is before the Court on three separate motions for reconsideration: (l) defendant RBC Capital
Markets LLC moves for clarification or, in the alternative, reconsideration of the portion of the
Opinion that sustained plaintiffs’ antitrust claim as against RBC Capital Markets LLC [DI 23 8], (2)
defendant Morgan Stanley also moves for reconsideration of the portion of the Opinion that
sustained plaintiffs’ antitrust claim as against Morgan Staniey [D1240]; and (3) plaintiffs move for
reconsideration of the portion of the Opinion concerning personal jurisdiction and venue [DI 242}.

In the Opinion, the Court sustained the first cause of action in the amended complaint
~ that is, the antitrust claim alleging a violation of Section l of the Sherman Act w as against
defendants RBC Capital Markets LLC and Morgan Staniey. These defendants now seek
reconsideration on the theory that the amended complaint does not include allegations sufficient to

 

Dennr's v. JPMorgan Chase & Co., No. lé~cV-6496 (LAK), 2018 WL 6169313 (S.D.N.Y.
Nov. 26, 2018).

 

Case 1:16-cV-06496-LAK Document 255 Filed 12/20/18 Page 2 of 3

2

tie them to the alleged antitrust conspiracy. Defendants’ motions fail for the simple reason that
neither Rule 9(b) of the Federal Rules of Civil Procedure nor the Private Securities Litigation
Reform Act govern plaintiffs’ pleading with respect to the antitrust claim. The points made in each
of RBC Capital Markets LLC’s and Morgan Stanley’s respective motions can be made in a motion
for Summary judgment, but they do not carry the day at this early stage in the litigation

To the extent these defendants argue that the antitrust claim should be dismissed as
against them because they did not sit on the BBSW lPanel,2 the Court is unpersuaded This Court
sustained the antitrust claim asserted here, among other reasons, because of the alleged noneconomic
transactions ofPrime Bank Bills allegedly undertaken by all defendant banks in order to manipulate
BBSW submissions3 The banks’ participation on the BBSW Panel was immaterial to the Court’s
conclusion

The RBC Capital Markets LLC and Morgan Stanley motions for reconsideration are
denied. Nor is the Court persuaded by plaintiffs’ motion for reconsideration

Plaintiffs’ first argument is based on Charles Schwab Corpomtton v. Bank ofAmerz'ca
Corporation.4 Although the Court considered Schwab at length in the Opinion,5 it is evident that
plaintiffs take issue with the Court’s reading of the case. The Court is not persuaded by plaintiffs’
arguments and therefore reaffirms its conclusion that the Foreign Defendants lacked minimum
contacts with the United States sufficient to form a basis for the Court’s exercise of personal
jurisdiction

Plaintiffs assert also that the Court should reconsider its decision to dismiss the Venue
Defendants for lack of personal jurisdiction because it is said to have overlooked that venue is proper
in this district under the general venue statute and that plaintiffs complied with the service of process
provisions in Rule 4(1<)(2) of the Federal Rules of Civil Procedure. Plaintiffs might have made this
argument in their opposition to defendants’ motion to dismiss, but they did not. In any eventJ even

 

Defined terms are taken from the Opinicn.

Dennis, 2018 WL 6169313, at *25.

333 rad 63 (2d cia 2013).

Dennis, 2018 WL 6169313, at *55-56; See also id. at *53 (noting that conspiracy alleged in
Schwab allegedly “was undertaken both because ‘ [b]y understating their true borrowing costs,
Defendants were able to project an image cf financial stability to investors who were sensitive
to risks associated with major banks following the financial crisis that began in 2007’ and
because ‘ [s]uppressing LIBOR . . . had the immediate effect of lowering Defendants' interest
payment obligations on financial instruments tied to LTBOR.”’ (quoting Charles Schwab
Cor'p., 883 F.3d at 78)).

Case 1:16-cV-06496-LAK Document 255 Filed 12/20/18 Page 3 of 3

3

if the Court had reached the question, it would have concluded that Rule 4(k)(2) could not have been
available to establish personal jurisdiction because the assertion of such jurisdiction would not have
comported with due process6

'i`he motions [DI 238, DI 240, Dl 242] each are denied in all respects

SO ORDERED.
Dated: December 20, 2018 @AN LIL%M

Lewish*'& .Kap&{\
United States Distrl§{` tludge

 

See Dara'ana Lfd. v. A. O. li¢gansknejiegaz, 317 F.3d 202, 207 (2d Cir. 2003) (“Rule 4(k)(2)
confers personal jurisdiction over a defendant so long as the exercise of jurisdiction comports
with the Due Process Clause ofthe Fifth Amendment.”); accordPorfna v. Mamvard.$`htpping
Co., Ltd., 521 F.3d 122, 127 (2d Cir. 2008).

